Citation Nr: 1330479	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  07-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, arteriosclerotic heart disease, status post coronary bypass and graft (cardiovascular disability), for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to August 1957.  He died in late 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and December 2004 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

At the time of the Veteran's death, his petition to reopen a previously denied claim of entitlement to service connection for a heart condition was pending.  Notably, the claim had been remanded by the Board for further development in August 2003, just prior to the Veteran's death.  The appellant filed a claim for dependency and indemnity compensation (DIC) in January 2004, soon after the Veteran's death.  As such, the Veteran's original petition has remained pending as a claim for accrued benefits purposes and is properly continued by the appellant.  

The appellant's claims on appeal were previously remanded for further development in January 2009, September 2011, and September 2012.  Although prior Board remands indicated that the appellant had been substituted as the claimant pursuant to 38 U.S.C.A. § 5121A, the Board, in retrospect, observes that the appellant has not been substituted as the claimant, but rather is deemed to be seeking accrued benefits pursuant to the claims pending at the time of the Veteran's death pursuant to 38 U.S.C.A. § 5121.

In promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims 
regarding substitutions of claimants in the case of death of a claimant.  Cf. U.S.C.A. §§ 5121, 5121A.  Most notably, when adjudicating accrued benefits claims, only the evidence of record at the time of the original claimant's death may be considered as the basis for a determination on the merits of the claim.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the original claimant after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  

In the instant appeal, the Veteran died in late 2003, well before the requisite date of October 10, 2008, in order for the appellant to be substituted as the claimant.  Thus, as a matter of law, the appellant could not have been be substituted as the claimant in the Veteran's pending appeal.  Thus, the Board must consider the appellant's claim as a claim for accrued benefits purposes only.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board regrets the further delay, additional development must be pursued in order to ensure that there is a complete record upon which to decide the appellant's claims
Given that the appellant's cardiovascular disability claim on appeal is a claim for accrued benefits purposes, VA, by regulation, is to take the claim as it stood at the time of the Veteran's death.  Nonetheless, records or other documents, such as service treatment records and VA treatment records, that were constructively in VA's possession at the time of the Veteran's death, may be added to the file when deciding an accrued benefits case.  38 C.F.R. § 3.1000(d)(4) (2013).  

In this regard, the Board previously remanded the accrued benefits claim in order to ensure that all efforts were made to locate records pertaining to the Veteran's reported treatment for a heart condition at an Air Force medical facility in or near Fort Dix, New Jersey, in 1957, during service.  The Board recently remanded the appellant's claims in September 2012 to make additional efforts to locate the Veteran's missing service treatment records.  Contrary to the Board's instructions, however, the Agency of Original Jurisdiction (AOJ) issued an October 2012 memorandum indicating that no further action was required with respect to the Board's remand because a negative response regarding the unavailability of the Veteran's records had already been received from the National Personnel Records Center (NPRC) in October 2011.  There is no indication that the AOJ made efforts to request the Veteran's records directly from a military medical facility, to include the facility at McGuire Air Force Base, as the Board instructed.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  Thus, a failure to substantially comply with the Board's remand directives, by ensuring that the reasonable efforts were made to request the Veteran's service treatment records directly from the appropriate military medical facility, constitutes a violation of the appellant's due process rights.  Dyment v. West, 13 Vet. App 141 (1999).

Accordingly, this claim must yet again be remanded in order for these additional efforts to be made to locate the Veteran's service treatment records.

Moreover, upon a subsequent, thorough review of the claims file, the Board is additionally cognizant that the Veteran reported receiving VA treatment for chest pain in February 1958 at the VA hospital in Chicago, Illinois.  Treatment records dated between January 1958 and December 1963 were previously requested from the West Side VA Medical Center (VAMC) (now known as the Jesse Brown VAMC) by the Board in February 2003.  While the Veteran submitted a copy of a February 1964 hospitalization report, it does not appear that a complete copy of his VA treatment records were obtained from the VAMC or that a reply regarding their existence was associated with the claims file.  Accordingly, on remand, additional efforts must be made to obtain these outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, as noted in the Board's prior remands, the determination of the cardiovascular disability claim on appeal may potentially impact the Board's decision with respect to the appellant's claim for service connection for the cause of the Veteran's death.  As such, these claims are inextricably intertwined, and a decision by the Board on the appellant's claim for service connection for the cause of the Veteran's death must be deferred pending final adjudication of the cardiovascular disability claim for accrued benefits purposes.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claimant's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Accordingly, this appeal is REMANDED for the following action:

1.  The AOJ shall request a complete copy of the Veteran's VA treatment records from the Jesse Brown VAMC (previously known as the West Side VAMC) in Chicago, Illinois, dated between January 1958 and February 1964.

If any records cannot be obtained after reasonable efforts have been made, the AOJ shall issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The AOJ shall notify the appellant of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  The AOJ must request records pertaining to the Veteran's medical treatment any time in 1957 prior to his discharge in August 1957, from the Air Force medical facility at McGuire Air Force Base (now Joint Base McGuire-Dix-Lakehurst), and from any other appropriate military medical facility that may serve as a custodian of records of treatment reportedly received by the Veteran while stationed at Fort Dix in 1957.

3.  Thereafter, the AOJ shall review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall, 11 Vet. App. 268.

4.  Finally, the AOJ shall readjudicate the appellant's claims on appeal.  If the claims are not granted to the appellant's satisfaction, the appellant shall be provided with a supplemental statement of the case, and after she has had an adequate opportunity to respond, her appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

